Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
receiving a plurality of disease states for a patient over time from a database, wherein the disease states have a plurality of features; (collect data)
generating a plurality of locally faithful explanation models for the patient for each disease state based upon the machine learning model; (Mere Instructions To Apply An Exception)
calculating an explanation with respect to one feature of the plurality of features over time using the locally faithful explanation models; (math concept)
calculating the importance of the one feature of the plurality of features over time based upon the plurality of locally faithful explanation models. (math concept)
The claimed concept is a method of calculating features of the model based on mathematic algorithms is directed “Mathematical Concepts” grouping. 
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The step of “generating a plurality of locally faithful explanation models for the patient for each disease state based upon the machine learning model” is recited at a high level of generality which is a form of Mere Instructions To Apply An Exception.
The claim did not recite additional elements. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, further comprising presenting on a graphical user interface a plot of the explanation and importance of the one feature of the plurality of features over time.  (output data) The displaying step of a model is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.


Claim 3. The method of claim 1, wherein the locally faithful explanation models are a linear model             
                y
                 
                =
                 
                β
                x
            
        , where y is the value of the machine leaning model, x is a feature vector, and β is a vector of linear coefficients that are explanations for each feature in the vector x. (math concept)

Claim 4. The method of 3, wherein the explanation of a feature xk at time t is:             
                
                    
                        β
                    
                    
                        k
                    
                    
                        t
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        ∆
                                        y
                                    
                                    
                                        ∆
                                        
                                            
                                                x
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        t
                    
                
            
        . (math concept)
 
Claim 5. The method of 4, wherein the importantce of feature a feature x time t is:
             
                
                    
                        l
                    
                    
                        k
                    
                    
                        t
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                β
                                            
                                            
                                                k
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                β
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        t
                    
                
                *
                100
            
        . (math concept)

Claim -15-2019PF004126. The method of claim 1, wherein generating a plurality of locally faithful explanation models for the patient for each disease state includes optimizing             
                ζ
                
                    
                        x
                    
                
                =
                
                    
                        
                            
                                min
                            
                            
                                gϵG
                            
                        
                    
                    ⁡
                    
                        L
                        
                            
                                f
                                ,
                                g
                                ,
                                
                                    
                                        ∏
                                        
                                            x
                                        
                                    
                                    
                                
                            
                        
                        +
                        Ω
                        
                            
                                g
                            
                        
                    
                
            
        , where             
                ζ
                
                    
                        x
                    
                
            
        is the optimal model explanation that minimizes the sum of loss L and complexity measure, g is a locally faithful explanation model, f is the machine leaning model being explained, L            
                
                    
                        f
                        ,
                        g
                        ,
                        
                            
                                ∏
                                
                                    x
                                
                            
                            
                        
                    
                
            
         is the measure of how unfaithful g is in approximating f in the locality defined by             
                
                    
                        ∏
                        
                            x
                        
                    
                    
                
            
        , and             
                Ω
                
                    
                        g
                    
                
            
         is the complexity of g based upon the number of parameters of g. (math concept)

Claim 7. The method of claim 6, wherein             
                Ω
                
                    
                        g
                    
                
            
         is the number of non-zero coefficients when g is a linear model.  (math concept)

Claim 8. The method of claim 6, wherein             
                Ω
                
                    
                        g
                    
                
            
         is the depth of a decision three when g is a decision tree.  (math concept)

Same conclusion for independent claims 9 and 17 and their dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erion et al (NPL: Anesthesiologist-level forecasting of hypoxemia with only SpO2 data using deep learning, 2017), hereinafter Erion, in view of Lundberg et al (NPL: Explainable AI for trees: from local explanations to global understanding, May 2019), hereinafter Lundberg2019.

Claim 1. A method of explaining a machine learning model, comprising: 
Erion discloses receiving a plurality of disease states for a patient over time from a database, wherein the disease states have a plurality of features; 

Erion: (page 2) 

    PNG
    media_image1.png
    317
    955
    media_image1.png
    Greyscale

Examiner considers the demographic data, medical records and real time measurements are correspond to a plurality of features of the disease states for  patients.
Erion discloses generating a plurality of explanation models for the patient for each disease state based upon the machine learning model; 
Erion: (page 2-3) See section 2.2 – 2.4.

    PNG
    media_image2.png
    579
    960
    media_image2.png
    Greyscale

See Fig. 2 for model explanations.
Erion discloses calculating an explanation with respect to one feature of the plurality of features over time using the explanation models; 
Erion: (page 4)

    PNG
    media_image3.png
    642
    950
    media_image3.png
    Greyscale
 

Erion does not appear to explicitly discloses the locally faithful explanation models
 and calculating the importance of the one feature of the plurality of features over time based upon the plurality of the locally faithful explanation models.  

However, Lundberg2019 discloses (page 3 section 1) the locally faithful explanation models and calculating the importance of the one feature of the plurality of features over time based upon the plurality of the locally faithful explanation models.  

    PNG
    media_image4.png
    670
    1125
    media_image4.png
    Greyscale

Lundberg2019 (page 5)

    PNG
    media_image5.png
    402
    1175
    media_image5.png
    Greyscale

Lundberg2019 (page 6)

    PNG
    media_image6.png
    184
    1174
    media_image6.png
    Greyscale

Erion and Lundberg are analogous art because they are from the “same field of endeavor” machine learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Erion and Lundberg before him or her, to modify the model of Erion to include the local explanations and feature importance of Lundberg because this combination guarantees the explanation to be consistent and locally accurate.
The suggestion/motivation for doing so would have been Lundberg: (page 6)
“Since Shapley values can be computed using any set function, not just conditional expectations, we will use the more specific term, SHapley Additive exPlanation (SHAP) values [41], to clarify that we are using conditional expectations to measure the impact of a set of features on the model. … Efficiently and exactly computing the Shapley values guarantees that explanations will always be consistent and locally accurate. …”
Therefore, it would have been obvious to combine Erion and Lundberg to obtain the invention as specified in the instant claim(s).

Regarding Claim 9, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 9 recites “calculating the average explanation of the one feature of the plurality of features over a specific time period based upon the plurality of locally faithful explanation models”.

Lundberg2019 discloses the locally faithful explanation models; and calculating the average explanation of the one feature of the plurality of features over a specific time period based upon the plurality of locally faithful explanation models.  
Lundberg2019 (page 6)

    PNG
    media_image6.png
    184
    1174
    media_image6.png
    Greyscale

See Fig. 4 A.

Regarding Claim 17, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 17 recites training a prediction model to predict the explanation of the machine learning model based upon the explanation vector.  
Lundberg2019 discloses training a prediction model to predict the explanation of the machine learning model based upon the explanation vector (page 10)

    PNG
    media_image7.png
    308
    899
    media_image7.png
    Greyscale



Claim 2, 10 and 18
Lundberg2019 discloses presenting on a graphical user interface a plot of the explanation and importance of the one feature of the plurality of features over time.  
Lundberg2019 (page 8)

    PNG
    media_image8.png
    434
    1166
    media_image8.png
    Greyscale

See Fig. 4 on page 9.

Claim(s) 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erion et al (NPL: Anesthesiologist-level forecasting of hypoxemia with only SpO2 data using deep learning, 2017), hereinafter Erion, in view of Lundberg et al (NPL: Explainable AI for trees: from local explanations to global understanding, May 2019), hereinafter Lundberg2019, and Lundberg et al (NPL: A unified approach to interpreting model predictions, 2017), hereinafter Lundberg2017.

Claim -15-2019PF004126, 14 and 21
Erion and Lundberg do not appear to explicitly disclose wherein generating a plurality of locally faithful explanation models for the patient for each disease state includes optimizing                         
                            ζ
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            gϵG
                                        
                                    
                                
                                ⁡
                                
                                    L
                                    
                                        
                                            f
                                            ,
                                            g
                                            ,
                                            
                                                
                                                    ∏
                                                    
                                                        x
                                                    
                                                
                                                
                                            
                                        
                                    
                                    +
                                    Ω
                                    
                                        
                                            g
                                        
                                    
                                
                            
                        
                    , where                         
                            ζ
                            
                                
                                    x
                                
                            
                        
                    is the optimal model explanation that minimizes the sum of loss L and complexity measure, g is a locally faithful explanation model, f is the machine leaning model being explained, L                        
                            
                                
                                    f
                                    ,
                                    g
                                    ,
                                    
                                        
                                            ∏
                                            
                                                x
                                            
                                        
                                        
                                    
                                
                            
                        
                     is the measure of how unfaithful g is in approximating f in the locality defined by                         
                            
                                
                                    ∏
                                    
                                        x
                                    
                                
                                
                            
                        
                    , and                         
                            Ω
                            
                                
                                    g
                                
                            
                        
                     is the complexity of g based upon the number of parameters of g.  

However, Lundberg2017 discloses optimizing                         
                            ζ
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            gϵG
                                        
                                    
                                
                                ⁡
                                
                                    L
                                    
                                        
                                            f
                                            ,
                                            g
                                            ,
                                            
                                                
                                                    ∏
                                                    
                                                        x
                                                    
                                                
                                                
                                            
                                        
                                    
                                    +
                                    Ω
                                    
                                        
                                            g
                                        
                                    
                                
                            
                        
                    , where                         
                            ζ
                            
                                
                                    x
                                
                            
                        
                    is the optimal model explanation that minimizes the sum of loss L and complexity measure, g is a locally faithful explanation model, f is the machine leaning model being explained, L                        
                            
                                
                                    f
                                    ,
                                    g
                                    ,
                                    
                                        
                                            ∏
                                            
                                                x
                                            
                                        
                                        
                                    
                                
                            
                        
                     is the measure of how unfaithful g is in approximating f in the locality defined by                         
                            
                                
                                    ∏
                                    
                                        x
                                    
                                
                                
                            
                        
                    , and                         
                            Ω
                            
                                
                                    g
                                
                            
                        
                     is the complexity of g based upon the number of parameters of g on (page 2 section 2)

    PNG
    media_image9.png
    506
    955
    media_image9.png
    Greyscale

Erion, Lundberg and Lundberg2017 are analogous art because they are from the “same field of endeavor” machine learning analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Erion, Lundberg and Lundberg2017 before him or her, to modify the model of Erion to include the local explanations and feature importance of Lundberg and LIME method of Lundberg2017 because this combination improve the performance of the model.
The suggestion/motivation for doing so would have been Lundberg2017: (Abstract) “The new class unifies six existing methods, notable because several recent methods in the class lack the proposed desirable properties. Based on insights from this unification, we present new methods that show improved computational performance and/or better consistency with human intuition than previous approaches.”
Therefore, it would have been obvious to combine Erion, Lundberg and Lundberg2017 to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 3-5, 7-8, 11-13, 15-16, 19-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Erion et al (NPL: Anesthesiologist-level forecasting of hypoxemia with only SpO2 data using deep learning, 2019) teaches a deep learning model trained only on a patient’s blood oxygenation data (measurable with an inexpensive fingertip sensor) to predict impending hypoxemia (low blood oxygen). This method also includes a simple way to visualize the reason why a patient’s risk is low or high by assigning weight to the patient’s past blood oxygen values.
Lundberg et al (NPL: Explainable AI for trees: from local explanations to global understanding, May 2019) teaches a method of improving the interpretability of tree-based models through three main contributions: 1) The first polynomial time algorithm to compute optimal explanations based on game theory. 2) A new type of explanation that directly measures local feature interaction effects. 3) A new set of tools for understanding global model structure based on combining many local explanations of each prediction. These tools are applied to three medical machine learning problems and show how combining many high-quality local explanations allows to represent global structure while retaining local faithfulness to the original model.
Lundberg et al (NPL: A unified approach to interpreting model predictions, 2017) teaches SHAP framework that would identify the class of additive feature importance methods (which includes six previous methods) and shows there is a unique solution in this class that adheres to desirable properties.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 3, 11 and 19: “wherein the locally faithful explanation models are a linear model                 
                    y
                     
                    =
                     
                    β
                    x
                
            , where y is the value of the machine leaning model, x is a feature vector, and β is a vector of linear coefficients that are explanations for each feature in the vector x.”
Claim 7, 15 and 22: “wherein                 
                    Ω
                    
                        
                            g
                        
                    
                
             is the number of non-zero coefficients when g is a linear model.”
Claim 8, 16 and 23: “wherein                 
                    Ω
                    
                        
                            g
                        
                    
                
             is the depth of a decision three when g is a decision tree.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148